Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removing the extra logic gate polysilicon by an etching process to form a storage transistor and a peripheral logic transistor removing the logic gate polysilicon in other areas except a selection transistor area and a storage transistor area by the etching process to form a selection transistor and a storage transistor” of claim 1 must be shown or the feature(s) canceled from the claim(s).  The drawings must show 3 gate stacks: a selection transistor, a peripheral logic transistor and a storage transistor
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
2.	In fig. 8, the source/drain reference character "60" must re-labeled as "40".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
3.	Claims 1-9 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 are rejected under 35 U.S.C. 112(a) because:
“forming a stacked capacitor of a storage cell after making a logic gate polysilicon undertake at least two deposition processes”; or “wherein after the logic gate polysilicon undertakes two deposition processes, the stacked capacitor of the storage cell is formed”. However applicant’s specification and drawing (fig. 6) discloses the stacked capacitor of a storage cell (10/70/10’) and the logic gate polysilicon (10/10’) are formed at the same time. Further claims 3-9 and 12-18 are also rejected based on their dependency from claims 1-2 and 11, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) because claim 1 has the limitation of “removing the extra logic gate polysilicon”. However, the extra logic gate polysilicon cannot be etched prior to it being formed.  The claim 1 also does not recite forming the extra logic gate polysilicon. Therefore, “the extra logic gate polysilicon” appear to lack antecedent basis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Youn et al. (US 2006/0057794; hereinafter Youn).
Regarding claims 1 and 2, Youn discloses, in figs. 6 and 7A-7D, a method for manufacturing a nonvolatile memory, comprising the steps of: forming a gate oxide layer (82c, fig. 6; or 72, fig. 7C) on a substrate 70; forming a logic gate polysilicon (88c/84c, fig. 6; or 74/80, fig. 7C) undertakes two deposition processes and a stacked capacitor of a storage cell (84a/86a/88a in fig. 6; or 74/76a/78a/80 in fig. 7C) at the same time; removing the extra logic gate polysilicon (88a/88c in fig. 6; or 80/78a in fig. 7C) by an etching process to form a storage transistor (81a in fig. 6; or 91a in fig. 7D) and a peripheral logic transistor (81b in fig. 6; or 91b in fig. 7D); removing the logic gate polysilicon (84a/84c in fig. 6; or 74 in fig. 7C) in other areas except a selection transistor area and a storage transistor area by the etching process to form a selection transistor (81c in fig. 6; or 91c in fig. 7D) and a storage transistor (81a in fig. 6; or 91a in fig. 7D).
Regarding claim 3, Youn discloses the wherein forming the stacked capacitor of the storage cell comprises the following steps: depositing the logic gate polysilicon 74 for the first 
Regarding claim 4, Youn discloses wherein the total thickness of the logic gate polysilicon 74 deposited for the first time and the logic gate polysilicon 80 deposited for the second time is equal to the thickness of a standard logic gate polysilicon 94c/98c (figs. 7C-7D).
Regarding claim 5, Youn discloses wherein the step of removing the inter-gate dielectric layer of the selection transistor area is replaced by the following step: removing the inter-gate dielectric layers 76 in the selection transistor area and a peripheral logic transistor area; and wherein the step of removing the logic gate polysilicon in the other areas except the selection transistor area and the storage transistor area by the etching process to form the selection transistor and the storage transistor is replaced by the following step: removing the logic gate polysilicon 74 in the other areas except the selection transistor area 13, the storage transistor area 15 and the peripheral logic transistor area 17 by the etching process to form the selection transistor 91c, the storage transistor 91a, and a peripheral logic transistor 91b (fig. 7D).
Regarding claim 6, Youn discloses before forming the gate oxide layer 72 on the substrate 70, the method further comprises the step of: forming the tunnel dielectric layer 72 in the storage cell area (fig. 7A & [0114]).
0123]-[0124]).
Regarding claim 8, Youn discloses wherein in the step of removing the inter-gate dielectric layer in the selection transistor area, the inter-gate dielectric in the selection transistor area is removed by a dry etching process or a wet etching process ([0124]).
Regarding claim 9, Youn discloses wherein the step of removing the inter-gate dielectric layer in the selection transistor area can be replaced by the following step: removing the inter-gate dielectric layer 76a in other areas except the storage transistor area 15 (fig. 7D).

Regarding claims 10 and 11, Youn discloses, in figs. 6 and 7A-7D, a method for manufacturing a nonvolatile memory, comprising the steps of: forming a gate oxide layer (82c, fig. 6; or 72, fig. 7C) on a substrate 70; forming a logic gate polysilicon (88c/84c, fig. 6; or 74/80, fig. 7C) undertakes two deposition processes and a stacked capacitor of a storage cell (84a/86a/88a in fig. 6; or 74/76a/78a/80 in fig. 7C) at the same time; removing the logic gate polysilicon in other areas except a storage transistor area by an etching process to form a storage transistor (81a in fig. 6; or 91a in figs. 6 and 7D).
Regarding claim 12, Youn discloses the wherein forming the stacked capacitor of the storage cell comprises the following steps: depositing the logic gate polysilicon 74 for the first time (fig. 7A), and removing a part of the logic gate polysilicon 74 in a storage cell area to form a floating gate 94a of the storage transistor 91a (fig. 7D); generating an inter-gate dielectric layer 76 to form an inter-gate dielectric layer of the storage transistor (fig. 7A); depositing the logic 
Regarding claim 13, Youn discloses wherein the total thickness of the logic gate polysilicon 74 deposited for the first time and the logic gate polysilicon 80 deposited for the second time is equal to the thickness of a standard logic gate polysilicon 94c/98c (figs. 7C-7D).
Regarding claim 14, Youn discloses after the step of generating the inter-gate dielectric layer, the method further comprises the step of: removing an inter-gate dielectric layer 76 in a peripheral logic transistor area 17; the step of removing the logic gate polysilicon 78a/80 in other areas except the storage transistor area 11 by the etching process to form the storage transistor 91a is replaced by the following step: removing the logic gate polysilicon 78a/80 in other areas except the storage transistor area 11 and the peripheral logic transistor area 17 by the etching process to form the storage transistor 91a and a peripheral logic transistor 91b (fig. 7D).
Regarding claim 15, Youn discloses before forming the gate oxide layer 72 on the substrate 70, the method further comprises the step of: forming the tunnel dielectric layer 72 in the storage cell area (fig. 7A & [0114]).
Regarding claim 16, Youn discloses wherein in the step of removing a part of the logic gate polysilicon in the storage cell area, one photomask is used to remove a part of the logic gate polysilicon in the storage cell area by the etching process ([0123]-[0124]).
Regarding claim 17, Youn discloses wherein in the step of removing the inter-gate dielectric layer 76a of the peripheral logic transistor area 17, the inter-gate dielectric layer 76a in the peripheral logic transistor area 17 is removed by a dry etching process or a wet etching process ([0124]).
0116]).

7.	Claims 10-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen (US 9,012,317; see IDS dated 04/14/2020).
Regarding claims 10 and 11, Chen discloses, in figs. 4-10, a method for manufacturing a nonvolatile memory, comprising the steps of: forming a gate oxide layer 110 on a substrate 100; forming a logic gate polysilicon 120/140 (figs. 6-7) undertakes two deposition processes and a stacked capacitor of a storage cell (120/130/140, fig. 7C) at the same time; removing the logic gate polysilicon 140 in other areas except a storage transistor area by an etching process to form a storage transistor 200 (fig. 7).
Regarding claim 12, Chen discloses wherein forming the stacked capacitor comprises the following steps: depositing the logic gate polysilicon 120 for the first time, and removing a part of the logic gate polysilicon 120 in a storage cell area to form a floating gate 220 of the storage transistor 200; generating an inter-gate dielectric layer 130 to form an inter-gate dielectric layer 230 of the storage transistor 200; depositing the logic gate polysilicon 140 for the second time to form a control gate 240 of the storage transistor 200 (figs. 7-8).
Regarding claim 13, Chen discloses wherein the total thickness of the logic gate polysilicon 120 deposited for the first time and the logic gate polysilicon 140 deposited for the second time is equal to the thickness of a standard logic gate polysilicon 120/140 (fig. 8).
Regarding claim 14, Chen discloses after the step of generating the inter-gate dielectric layer 130, the method further comprises the step of: removing an inter-gate dielectric layer 130 in a peripheral logic transistor area; and wherein the step of removing the logic gate polysilicon 
Regarding claim 15, Chen discloses before forming the gate oxide layer 110 on the substrate 100, the method further comprises the step of: forming a tunnel dielectric layer 110 in the storage cell area (col. 4, lines 12-13).
Regarding claim 16, Chen discloses wherein in the step of removing a part of the logic gate polysilicon 140 in the storage cell area, one photomask is used to remove a part of the logic gate polysilicon 140 in the storage cell area by the etching process (col. 10, lines 24-28).
Regarding claim 17, Chen discloses wherein in the step of removing the inter-gate dielectric layer 130 of the peripheral logic transistor area, the inter-gate dielectric layer 130 in the peripheral logic transistor area is removed by a dry etching process or a wet etching process (col. 8, lines 39-43).
Regarding claim 18, Chen discloses wherein the inter-gate dielectric layer is an oxide or a nitride (col. 7, line 61-col.8, line 1).

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818